                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JEFF DEFAZIO,                                      Case No. 19-cv-06121-JST
                                                         Plaintiff,
                                   8
                                                                                              ORDER TO SHOW CAUSE RE:
                                                  v.                                          SUBJECT MATTER JURISDICTION
                                   9

                                  10       BOYDEN WORLD CORPORATION, et
                                           al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                               Plaintiff Jeff DeFazio’s complaint does not contain the jurisdictional statement required by
                                  14
                                       Civil Local Rule 3-5. See ECF No. 1. He alleges only state-law claims, id., and his amended civil
                                  15
                                       cover sheet asserts federal jurisdiction on the basis of diversity. ECF No. 3. The amended civil
                                  16
                                       cover sheet indicates that DeFazio is a citizen of California and that Defendants are citizens of
                                  17
                                       another state.1 Id.
                                  18
                                               However, the complaint does not allege the citizenship of the parties. For example, it
                                  19
                                       alleges the residence of DeFazio and Defendant Dick McCallister, ECF No. 1 ¶¶ 1, 4, but a
                                  20
                                       “natural person’s state citizenship is . . . determined by her state of domicile, not her state of
                                  21
                                       residence. A person’s domicile is her permanent home, where she resides with the intention to
                                  22
                                       remain or to which she intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
                                  23
                                       Cir. 2001). Likewise, the complaint alleges that Defendant “RAM SF LLC is a limited liability
                                  24
                                       company licensed to do business in California and located in San Francisco, California,” ECF No.
                                  25
                                       1 ¶ 3, but it fails to allege the identity or citizenship of any of the members of the limited liability
                                  26
                                  27

                                  28
                                       1
                                        DeFazio’s original civil cover sheet indicated that Defendants were citizens both of California
                                       and of another state. ECF No. 1-1.
                                   1   company (“LLC”), which the Court must consider to determine the LLC’s citizenship. Johnson v.

                                   2   Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). As to Defendant Boyden

                                   3   World Corporation, the complaint alleges only that it “do[es] business in San Francisco,

                                   4   California,” and is “headquartered in New York,” ECF No. 1 ¶ 2, but a corporation is considered a

                                   5   citizen of every state in which it has been incorporated and of the “state where it has its principal

                                   6   place of business,” 28 U.S.C. § 1332(c)(1).

                                   7           “Federal courts are courts of limited jurisdiction. They possess only that power authorized

                                   8   by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377

                                   9   (1994). This Court has subject matter jurisdiction over a case only if the complaint alleges a

                                  10   federal cause of action or the amount in controversy exceeds $75,000 and the parties are citizens

                                  11   of different states. 28 U.S.C. § 1331 (“The district courts shall have original jurisdiction of all civil

                                  12   actions arising under the Constitution, laws, or treaties of the United States.”); 28 U.S.C. § 1332(a)
Northern District of California
 United States District Court




                                  13   (“The district courts shall have original jurisdiction of all civil actions where the matter in

                                  14   controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens of different

                                  15   States[.]”). The burden of establishing federal subject matter jurisdiction rests on the party

                                  16   seeking to invoke it.

                                  17           Because the citizenship of the parties is unknown, the Court cannot determine whether it

                                  18   has subject matter jurisdiction over this case. DeFazio is ordered to show cause, within 21 days of

                                  19   the date of this order, as to why this case should not be dismissed for lack of subject matter

                                  20   jurisdiction. If Defendants wish to respond, they may file a responsive brief within seven days

                                  21   thereafter.

                                  22           IT IS SO ORDERED.

                                  23   Dated: December 23, 2019
                                                                                         ______________________________________
                                  24
                                                                                                       JON S. TIGAR
                                  25                                                             United States District Judge

                                  26
                                  27

                                  28
                                                                                          2
